The following instruction was given by
THE COURT:
“If the jury believe from the *725evidence that, at the time the writ of re-plevin in this cause was .sued out and levied on the cow and calf therein mentioned, the same were in the custody of the defendant by virtue of the levy thereon of the attachment given in evidence, then the plaintiff is not entitled to recover under the issue joined in this cause.”
The following is the verdict of the jury: “The jury find for the defendant, and assess his damages at one cent. They also find the property mentioned in the replevin to be in plaintiff, and the replevin bond given by the plaintiff to be in no wise answerable to the defendant.”
Judgment on the verdict for one cent damages and costs. No return of property awarded or to be awarded.